Citation Nr: 1300069	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  07-28 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1962 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for tinnitus and for bilateral hearing loss.

In February 2011, the Board remanded this matter to the RO in order to schedule the Veteran for a VA examination and opinion regarding his bilateral hearing loss and tinnitus.  The record reflects that in March 2011, the Veteran underwent the requested VA examination; thus, there has been substantial compliance with the Board's February 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Unfortunately, and for the reasons set forth in the Remand portion below, the Veteran's claim for service connection for bilateral hearing loss must, once again, be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his tinnitus is related to noise exposure incurred during his military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the Veteran's claim for service connection for tinnitus.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As will be discussed in further detail in the following decision, the Board finds that evidence of record supports the grant of service connection for tinnitus.  As this portion of the appeal is being granted in full, no discussion of VA's duty to notify and to assist the Veteran, with respect to this issue, is necessary.  

II. Factual Background

The Veteran maintains that he was exposed to acoustic trauma from large tanks as well as machine guns while on active duty.  See, e.g., August 2007 statement.  His DD Form 214 shows that his military occupational specialty (MOS) was Armor Crewman.  Service treatment records (STRs) are negative for complaints or findings of tinnitus.  

On a VA examination in September 2006, the Veteran reported exposure to hazardous noise from tank engines and tank guns; noise from a firing range on a daily basis when driving a General to the firing range; training as a machine gunner on a ration truck for four months; and live firing exercises approximately twice.  As a civilian, the Veteran reported he worked at General Motors for 25 years, spending the first 10 years in assembly, then working 15 years in the repair shop, and then spending another year at the plant - back in assembly.  He denied recreational noise exposure.  He reported a history of bilateral tinnitus that was recurrent, but not constant.  He reported hearing tinnitus in the mornings when he was not wearing his hearing aids, and claimed that tinnitus had been present for several years, but he was not sure of an onset date.  The examiner diagnosed bilateral sensorineural hearing loss with bilateral tinnitus reported.  The examiner opined that the Veteran's tinnitus is less likely as not (less than 50/50 probability) caused by or a result of noise exposure in the military.  

On a VA examination in March 2011, the Veteran reported the same history of noise exposure during and after service, as he did on the September 2006 VA examination, but added that he did not have hearing protection in service, but indicated that when he worked for General Motors, hearing protection was required and utilized.  With regard to tinnitus, he reported his ears had been ringing for a longtime, and that he did not know how long they had been ringing.  The diagnosis included bilateral sensorineural hearing loss, mild to profound, and constant tinnitus was reported.  The examiner opined that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or the result of military noise exposure.  The examiner noted that there was no evidence of tinnitus found in the service medical records or in the years immediately following his military discharge.  

Further, in March 2011, the VA examiner indicated that research studies had shown that hazardous noise exposure had an immediate effect on hearing, and that it was usually temporary at first, but it did not have a delayed onset nor was it progressive or cumulative.  The examiner noted that it usually takes many incidents of temporary noise-induced tinnitus before it becomes permanent.  The examiner explained that tinnitus was most often associated with hearing loss or changes in hearing thresholds but that it has also been related to multiple other causes such as brain injury, depression, substance abuse, anxiety, high blood pressure, medications, and vascular changes of the inner ear secondary to aging.  The examiner indicated that in many cases of reported tinnitus, an exact etiology could not be determined.  The examiner noted that if a reasonable nexus could not be established between damage to the auditory system and service, then it was difficult to establish a direct link between the reported tinnitus and military noise exposure.  The VA examiner opined that the Veteran's current tinnitus was less likely as not caused by or the result of military noise exposure.  

In a statement dated in June 2011, the Veteran claimed that he spent time in tanks from 1962 to 1963, and did not have hearing protection.  He claimed that his hearing was damaged then, and had gotten worse, and that he also had ringing in his ears since then.  He claimed he drove a general around to the gun ranges and was around "the firing of guns" every day for about nine months.  

III. Analysis

A.  Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Discussion

The Veteran contends he sustained tinnitus in service.  He claims he was exposed to acoustic trauma from large tanks and machine guns while on active duty, and that he drove a general around to the gun ranges and was around "the firing of guns" every day.  He claims he did not have hearing protection in service, and that his hearing was damaged in service and had gotten worse, and that he also had ringing in his ears since then.  

Initially, the Board acknowledges that the service treatment records (STRs) are negative for complaints, or findings, of tinnitus.  However, the Veteran's DD-214 confirms that his MOS was that of an Armor Crewman.  Further, the Veteran is certainly capable of providing a history of exposure to excessive noise in service, and the Board has no reason to doubt his claim that he was exposed to excessive noise in service.  As there is no apparent dispute as to the Veteran's report of exposure to excessive noise in service, acoustic trauma in service is essentially conceded.

With regard to a current disability, the Board notes that, as the earlier discussion herein of the medical evidence of record indicates, the Veteran has been diagnosed with tinnitus.  In addition, he is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board therefore concludes that there is sufficient evidence of a current disability of tinnitus.  

The issue here is whether the Veteran's current tinnitus is related in any way to his exposure to excessive noise during his active service.  Initially, the Board notes that while STRs fail to establish the presence of a chronic disability of tinnitus in service, where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service.  In this regard, in this appeal, the Veteran has stated that his tinnitus is related to his military service and has been present since his time in the military.  Thus, he has alleged a continuity of symptomatology.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this regard, the Board finds that the Veteran's statements with respect to onset of tinnitus in service and continuity of symptomatology are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  Given these definitions, the Board finds that the Veteran is competent to relate a history of noise exposure during service as well as in-service and post-service tinnitus.  

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  The Veteran's reported history of noise exposure in service has been conceded, and he has reported having since service in his statements.  The Board finds his assertion that he has suffered from tinnitus since his years in the military to be credible.  

The Board acknowledges that the VA examiner in 2006 and in 2011 opined that the Veteran's tinnitus was not related to service.  Although the examiner provided supporting rationale for this opinion, the Board finds the opinion to lack probative value as the rationale is vague and not specific to tinnitus.  In this regard, the Board notes that the VA examiner explained that tinnitus was most often associated with hearing loss, but had also been related to other causes such as brain injury, depression, substance abuse, anxiety, high blood pressure, medications, and vascular changes of the inner ear secondary to aging, and that in many cases an exact etiology could not be determined.  The examiner then noted that, if a reasonable nexus could not be established between damage to the auditory system and service, then it was difficult to establish a direct link between the reported tinnitus and military noise exposure.  The Board finds that this explanation by the examiner appears to be speculative as it bases the finding that tinnitus is not related to noise exposure in service primarily on the fact that hearing loss was found to not be related to service.  Bloom v. West, 12 Vet. App. 185 (1999) (holding that speculative medical opinions are inadequate for rating purposes).  

Further, the Board recognizes that the Veteran had occupational noise exposure post-service.  However, the evidence of record also reflects that his initial exposure to extreme noises occurred during his military service.  In light of the somewhat vague and unclear opinion provided, the Board concludes that the VA examiner's opinion in 2011 to be of limited probative value.  

When considering documentation of the Veteran's duties in service, his conceded in-service noise exposure, and his competent lay assertions as to having experienced tinnitus since service, the Board finds that the evidence is in at least equipoise as to whether his current chronic tinnitus is etiologically related to his active service.  Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service as a result of exposure to loud noises.  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2012).  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

As discussed earlier herein, in February 2011, the Board remanded the Veteran's appeal to the RO, through the AMC in Washington, D.C., for further evidentiary development.  Following completion of the requested actions, as well as a continued denial of the Veteran's hearing loss claim, the AMC returned his case to the Board for further appellate review in July 2011.  

Subsequently, in June 2012, the Veteran revoked his then-appointed Veterans Service Organization in favor of a state Veterans Service Organization, the Kentucky Department of Veterans Affairs.  Significantly, a complete and thorough review of the claims folder indicates that the Kentucky Department of Veterans Affairs has not had the opportunity to review the claims folder and submit argument and/or evidence in support of the claim remaining on appeal-service connection for bilateral hearing loss.  Accordingly, a remand is necessary to accord the Veteran's representative this opportunity.  See 38 C.F.R. § 20.600 (2012) (an appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person).

Also, on remand, the Veteran should be given an opportunity to identify any hearing loss treatment and/or evaluation that he may have recently undergone.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service hearing loss treatment and/or evaluation that the Veteran has recently undergone.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, forward the Veteran's claims folder to the Veteran's representative for an appropriate amount of time for review.  Also, accord the representative an opportunity to submit argument and/or evidence in support of the Veteran's claim for service connection for bilateral hearing loss.  

3.  Thereafter, readjudicate the issue remaining on appeal-entitlement to service connection for bilateral hearing loss.  If this benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the AMC.  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


